        Case 4:20-cv-00140-SMR-CFB Document 1 Filed 04/29/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 DELANEY HOWELL,

      Plaintiff,                                                 CASE NO. 4:20-CV-00140

 v.                                                         (State Court Case No. LACL147733)

 IOWA PBS and DAVID MILLER,                                  DEFENDANTS’ NOTICE OF
 Individually and in his Official Capacities,              REMOVAL TO FEDERAL COURT

      Defendants.



        COME NOW Defendants and hereby file this Notice of Removal, removing this case to

federal court.

        1.         Plaintiff brought a civil action in the Iowa District Court in and for the State of

Iowa, Polk County, entitled “Delaney Howell v. Iowa PBS and David Miller, Individually and in

his Official Capacities.”

        2.         Plaintiff filed her Petition and Jury Demand and Original Notice in the

Iowa District Court for Polk County, Case No. LACL147733, on April 15, 2020. Defendants

accepted service on April 16, 2020, and Plaintiff filed the Acceptance of Service on April 17,

2020. Those documents are attached. See 28 U.S.C. § 1446(a); LR 81(a). No other pleadings

have been filed in this case in the Iowa District Court for Polk County.

        3.         In Count I, Plaintiff alleges a violation of the Equal Pay Act, 29 U.S.C.

§ 206(d)(1). See Pet. at Law and Jury Demand, ¶¶ 7-25.
       Case 4:20-cv-00140-SMR-CFB Document 1 Filed 04/29/20 Page 2 of 3



       4.      This Court has original subject matter jurisdiction over the federal question

presented by Count I pursuant to 28 U.S.C. § 1331, and the case may be removed pursuant to 28

U.S.C. § 1441(a).

       5.      Removal is proper to the United States District Court, Southern District of

Iowa, Central Division, as this is the district and division embracing the place where such action

is pending. See 28 U.S.C. § 1441(a).

       6.      Removal is timely pursuant to 28 U.S.C. § 1446(b)(1).

       7.      Defendants will also file a copy of this Notice of Removal and attachments in

state court pursuant to 28 U.S.C. § 1446(d).

       8.      The names of counsel that have appeared in state court for Plaintiff, with their law

firm and contact information, appear below. See LR 81(a)(3).

               Mark D. Sherinian
               Emily E. Wilson
               Sherinian & Hasso Law Firm
               111 East Grand Avenue, Suite 212
               Des Moines, Iowa 50309
               Telephone: (515) 224-2079
               Facsimile: (515) 224-2321
               Email: sherinianlaw@msn.com
               ewilson@sherinianlaw.com

       WHEREFORE, Defendants pray that this matter be removed to the United States District

Court for the Southern District of Iowa, Central Division, and be docketed accordingly.

                                                     Respectfully submitted,

                                                     THOMAS J. MILLER
                                                     Attorney General of Iowa

                                                     /s/ Molly M. Weber
                                                     MOLLY M. WEBER
                                                     Assistant Attorney General
                                                     Iowa Department of Justice
                                                     Hoover State Office Building

                                                 2
       Case 4:20-cv-00140-SMR-CFB Document 1 Filed 04/29/20 Page 3 of 3



                                                       1305 E. Walnut Street
                                                       Des Moines, IA 50319
                                                       (515) 281-5309 / FAX: (515) 281-4902
                                                       molly.weber@ag.iowa.gov

                                                       ATTORNEY FOR DEFENDANTS

Original electronically filed.
Copy electronically served on all parties of record.

                                                                        PROOF OF SERVICE

                                                 The undersigned certifies that the foregoing instrument was served upon
                                                 each of the persons identified as receiving a copy by delivery in the
                                                 following manner on April 29, 2020:

                                                          U.S. Mail                        FAX
                                                          Hand Delivery                    Overnight Courier
                                                          Federal Express                  Other
                                                          CM/ECF

                                                 Signature: /s/ MOLLY WEBER




                                                3
